DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: “the high index layers” and “the low index layers” lack antecedent basis and should be changed to “high index layers” and “low index layers” to avoid potential 112 indefiniteness rejection.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-10, 12, and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Wunderer (US PG Pub 2014/0133506 A1).
Regarding claim 1, Wunderer discloses a vertical surface emitting laser (100, FIG. 1, [0047]), comprising: a distributed Bragg reflector (“The quantum well structures 118, 128, 138, 148, 158 provide the high refractive index layer of each optical pair 119, 129, 139, 149, 159 and the spacer layers 111, 121, 131, 141, 151 provide the low refractive index layer of each optical pair 119, 129, 139, 149, 159,” FIG. 2, [0050] and [0003]); and quantum wells (113/123/133/143/153, FIG. 2, [0051]) located in the distributed Bragg reflector (the quantum wells 113/123/133/143/153 are located within the DBR comprising 119/129/139/149/159, FIG. 2).
Regarding claim 3, Wunderer discloses the quantum wells are located in shallow layers of the distributed Bragg reflector (the quantum wells 113 are located in shallow layers of the DBR, FIG. 2).
Regarding claim 5, Wunderer discloses the quantum wells are located between high index layers and low index layers of the distributed Bragg reflector (the quantum wells 133 are located between the high refractive index layer 118 and the low refractive index layer 151, FIG. 2).
Regarding claim 6, Wunderer discloses the quantum wells are located in high index layers of the distributed Bragg reflector (the quantum wells 113/123/133/143/153 are located in the high refractive index layers 118/128/138/148/158, FIG. 2, [0050]-[0051]).
Regarding claim 7, Wunderer discloses the quantum wells are placed at antinodes of standing wave patterns in the laser (“the active zone 130 is arranged to provide resonant periodic gain wherein the antinodes of the standing wave electrical field substantially overlap or coincide with the quantum well gain structures,” [0054]).
Regarding claim 8, Wunderer discloses comprising eight or more quantum wells (“sixteen 0.5λ double quantum well structures,” FIG. 3, [0058]).
Regarding claim 9, Wunderer discloses the high index layers of the distributed Bragg reflector are thinner than the low index layers (the quantum wells 113/123/133/143/153 within the high refractive index layers 118/128/138/148/158 are thinner than the low refractive index layers 111/121/131/141/151, FIG. 2).
Regarding claim 10, Wunderer discloses the quantum wells are optically pumped (130 optically pumped by 150, FIG. 1, [0047]).
Regarding claim 12, Wunderer discloses a vertical surface emitting laser system (FIG. 1), comprising: a vertical surface emitting laser (100, FIG. 1, [0047]), including a distributed Bragg reflector (“The quantum well structures 118, 128, 138, 148, 158 provide the high refractive index layer of each optical pair 119, 129, 139, 149, 159 and the spacer layers 111, 121, 131, 141, 151 provide the low refractive index layer of each optical pair 119, 129, 139, 149, 159,” FIG. 2, [0050] and [0003]) and quantum wells (113/123/133/143/153, FIG. 2, [0051]) located in the distributed Bragg reflector (the quantum wells 113/123/133/143/153 are located within the DBR comprising 119/129/139/149/159, FIG. 2), and a pump laser (150, FIG. 1, [0047]) for optically pumping the quantum wells.
Regarding claim 14, Wunderer discloses the quantum wells are located in shallow layers of the distributed Bragg reflector (the quantum wells 113 are located in shallow layers of the DBR, FIG. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderer in view of Flanders et al. (US PG Pub 2016/0329682 A1) (11/05/20 IDS).
Regarding claims 2 and 13, Wunderer has disclosed the VCSEL and the VCSEL system outlined in the rejections to claims 1 and 12 above except the VCSEL and the VCSEL system further comprising a deflectable membrane carrying a mirror defining an optical cavity of the laser. Flanders discloses a MEMS tunable VCSEL (FIGS. 1-2) comprising an optical membrane device (110, FIGS. 1-2, [0039]-[0040]) including a deflectable membrane (214, FIGS. 1-2, [0042]) carrying a mirror (230, FIGS. 1-2, [0047]) defining an optical cavity of the laser ([0040]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the VCSEL and the VCSEL system of Wunderer with the deflectable membrane carrying a mirror as taught by Flanders in order to obtain a MEMS tunable VCSEL for enabling high sweep speeds ([0007] of Flanders).

Claims 4, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wunderer in view of Mahbobzadeh et al. (US Patent 5,052,016) (12/09/20).
Regarding claims 4 and 15, Wunderer has disclosed the VCSEL and the VCSEL system outlined in the rejections to claims 1 and 12 above except the quantum wells located in the distributed Bragg reflector are fabricated in AlGaAs/GaAs. Mahbobzadeh discloses a buried-heterostructure resonant-periodic-gain distributed-feedback surface-emitting laser (FIG. 3-5) using GaAs/AlGaAs/AlAs III-V material system (col. 6 lines 35-37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the quantum wells of Wunderer with an AlGaAs/GaAs material as taught by Mahbobzadeh in order to obtain desired output wavelengths, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11, Wunderer has disclosed the VCSEL outlined in the rejections to claim 1 above except the quantum wells are electrically pumped. Mahbobzadeh discloses a buried-heterostructure resonant-periodic-gain distributed-feedback surface-emitting laser (FIG. 3-5) that is electrically pumped (col. 5 lines 8-10). It would have been an obvious matter of design choice to modify the VCSEL of Wunderer with an electrically pumping configuration as taught by Mahbobzadeh since it’s known in the art that optical pumping and electrical pumping configurations for lasers are interchangeable and only involve routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US PG Pub 2007/0036187 A1) and Zheng (US PG Pub 2004/0013154 A1) both disclose an optically pumped VCSEL having a resonant periodic gain structure (see FIG. 4 of Kim and FIG. 1 of Zheng).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828